Ladd, J.
(concurring). — I concur in all but the last paragraph of the foregoing opinion, but am unable to agree with the conclusion that a party may prove his knowledge of the provisions of an ordinance, which .he is presumed to know without proof. Authorities are not required to sustain the proposition that every person is conclusively presumed to know the law, and that all persons within the limits of a city, or having property therein, are charged with full notice of the provisions of its ordinances. But see 17 Am. & Eng. Enc. Law, 254, and cases cited; Gosselink v. Campbell, 4 Iowa, 296. As a matter of public policy, the fact of such knowledge and notice is conclusively presumed, and requires no confirmation. If evidence is admissible tending to establish plaintiff’s knowledge of the provisions of an ordinance, as bearing on the charge of contributory negligence, then it may also be received as tending to show want of such knowledge; and, if such an investigation is permissible in determining the issue as to plaintiff’s negligence, then equally must it be passing on the issue as to the negligence of the engineer controlling the defendant’s train. And all this for what purpose? Strengthening or weakening a fact that is conclusively presumed. Such inquiries could serve no useful purpose, and ought not to receive the sanction of this court.